Case 0:19-cv-62732-DPG Document 11-1 Entered on FLSD Docket 12/18/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA


                                     Case No.: 0:19-cv-62732-DPG

   PATRICIA KENNEDY,

          Plaintiff,
   v.

   NISHA INC., D/B/A LAKE IDA
   BEACH RESORT,

         Defendant.
   __________________________________/
         ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION OF TIME

          THIS MATTER is before the Court on Defendant’s Motion to extend the time to respond

   to the Plaintiff’s Complaint. The Court, having reviewed the file and being fully advised in the

   premises, finds that there is good cause to grant the relief requested in the Motion. It is therefore,

          ORDERED that the Motion is granted. The Defendant shall have an enlargement of time

   up to and including January 8, 2020 to respond to Plaintiff’s Complaint.

          DONE AND ORDERED this ___ day of December 2019, in Chambers of the United

   States District Court for the Southern District of Florida, Ft. Lauderdale Division.



                                                  United States District Judge



   cc: Counsel of Record
